Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 1 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 2 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 3 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 4 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 5 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 6 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 7 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 8 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 9 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 10 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 11 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 12 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 13 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 14 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 15 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 16 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 17 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 18 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 19 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 20 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 21 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 22 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 23 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 24 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 25 of 29
Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 26 of 29
 Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 27 of 29

LIST OF CITED DOCUMENTS IN THE DECLARATION OF MARIA NAKOVA




EXHIBIT NO.    DOCUMENT
Attach A       CV of Attorney Maria Nakova
Attachment B   Bulgarian Commerce Act
               Chapter Forty-three
               SUBMISSION OF CLAIMS
Attachment C   Bulgarian Civil Procedure Code
               Chapter twenty-three EFFECT OF THE COURT DECISIONS
Exhibit 1      Court Order of Receivership No.270 dated December 15, 2012
Exhibit 2      Bank Deposit Agreement No.29428 dated January 14, 2013
Exhibit 3      Ruling 38 dated February14,2013
Exhibit 4      Ruling No. 304 dated July 11, 2014
Exhibit 5      Ruling No. 179 dated September 2,2013
Exhibit 6      APD Trustee’s Request dated July 11, 2014
Exhibit 7      FIB's Statement of Claim against APD, 2011
Exhibit 8      Judgment No.3 of February 8, 2013
Exhibit 9      Ruling No.140 of September 4, 2013
Exhibit 10     APD Trustee Report dated June 20, 2014
Exhibit 11     Letter of Philip Harris dated December 1, 2013
Exhibit 12     Ayr being listed as a main creditor of APD, dated July 9,2014
Exhibit 13     Ayr Trustee’s Complaint against Torier Partners Limited, Case 16-03139
Exhibit 14     Notice to APD Creditors Committee dated October 22, 2014
Exhibit 15     Notice to APD bankruptcy court dated November 19, 2014
Exhibit 16     APD Creditors Committee letter to Ayr Trustee dated December 3, 2014
Exhibit 17     US Trustee Mims Letter dated January 7, 2016
Exhibit 18     APD Trustee reports dated April 24, 2016 and August 15, 2016
Exhibit 19     US Bankruptcy Court Judgment against APD, case 16-03139-bjh; case
               16-03139-bjh;
Exhibit 20     APD Creditors Committee report to Ayr Trustee dated September
               16,2016
Exhibit 21     Judge Metodi Lalov re the brutal political pressure on Bulgarian
               judiciary dated May 6,2019
Exhibit 22     Varna App. Court Ruling re APD Bankruptcy Case Transfer to Shumen
               District Court dated December 12,2013
Exhibit 23     Judgment No.6 dated December 10,2014
Exhibit 24     UniCredit Bulbank, AD, Payment of costs to resume APD Bankruptcy
               case dated November 26,2016
Exhibit 25     Delivery and Acceptance Statement of June 24, 2016
Exhibit 26     Notice to confirm payment of costs to resume APD Bankruptcy case
               dated June 25,2016
Exhibit 27     Ruling No 545 dated December 2,2015
 Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 28 of 29

Exhibit 28   Ruling No. 586 dated September 15, 2016
Exhibit 29   Ruling No.589 dated September 16, 2016
Exhibit 30   Ruling No 457 dated December 16,2016
Exhibit 31   Court Order No.5 dated January 19, 2018
Exhibit 32   Ayr Trustee Appeal dated January 25,2018
Exhibit 33   Ayr Trustee Statement on the grounds for admissibility of the Cassation
             Complaint dated July 16, 2018
Exhibit 34   Ayr Trustee Cassation Complaint dated July 16,2018
Exhibit 35   Judgment of District Court of Targovishte No.16 dated May 3,2011
Exhibit 36   Certified copy of the Certificate of the Committee of Creditors of APD
             dated September 3, 2014
Exhibit 37   BNB' s Resolution № 104 dated August 15, 2014
Exhibit 38   BNB Instructions to Corpbank Conservators dated August 22, 2014

Exhibit 39   BNB's Register Entry pursuant to Art.62 (12)(3) Bulgarian Credit
             Institutions Law
Exhibit 40   Ayr's Letter for damages to TB Investbank AD, Fibank, UniCredit
             Bulbank, dated December 3, 2010
Exhibit 41   Ayr Letter to BNB dated December 20,2010

Exhibit 42   Ayr Filed Reorganization Plan in APD's Bankruptcy case

Exhibit 43   Trustee of Ayr Complaint to European Commission against Bulgaria
             State dated February 28, 2019
Exhibit 44   Ruling of Appeal Court of Varna No.731 dated November 13, 2013

Exhibit 45   Ruling of Appeal Court of Varna No.735 dated November 14, 2013

Exhibit 46   Ruling of District Court of Shumen No. 318 dated July 18, 2014

Exhibit 47   Ruling of EU Court (Fifth Chamber ) dated September 9. 2014, case C-
             488/13
Exhibit 48   Stipulation to clarifying causes of action , Doc.81 Filed 09_0718 case
             No.14-34940-bjh-7
Exhibit 49   Synopsis of Case-pertinent Preliminary Rulings of The Court of Justice
             of the European Union
Exhibit 50   Transcript of Court Hearing of Varna Appeal court dated May 2,2018

Exhibit 51   Statement of Trustee Daniela Kuceva dated March 11,2015
Exhibit 52   Statement of Judge Rumyana Chenalova dated March 11,2015

Exhibit 53   “Friendly Warning” email dated May 21, 2016

Exhibit 54   Report Trustee Kolyovska dated January 19,2016

Exhibit 55   US Court Order Automatic Stay and Jurisdiction of US Bankruptcy
             Court dated June 17.2016
Exhibit 56   Mortgage Receivables Sale Purchase Agreement dated June 4,2010
 Case 1:18-cv-11072-GHW-RWL Document 284 Filed 02/22/20 Page 29 of 29


Exhibit 57   Ayr’s Letter to Fibank dated January 27,2011

Exhibit 58   Transcript of court hearing in case 16-03138-bjh dated May 4,2017

Exhibit 59   Exhibit 59 BNB's Supervision Report on FIB for 2012, page 6, 19
